Citation Nr: 0201795	
Decision Date: 02/15/02    Archive Date: 02/25/02

DOCKET NO.  00-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether a November 1966 rating decision which denied 
service connection for bilateral cataracts contains clear and 
unmistakable error.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to April 
1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision from the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Ft. Harrison, Montana, which denied service 
connection for a low back disability and determined that a 
November 1966 rating decision, which denied entitlement to 
service connection for bilateral cataracts, did not contain 
clear and unmistakable error (CUE).  The notice of 
disagreement was received in April 2000, the statement of the 
case was issued in April 2000, and a substantive appeal was 
received in April 2000.  Pursuant to the veteran's request, 
the veteran was afforded a hearing before the undersigned 
Member of the Board in October 2001.  

The issue of entitlement to service connection for a low back 
disability is the subject of evidentiary development by the 
Board and upon completion of such development will be 
addressed in a subsequent decision.


FINDINGS OF FACT

1.  In a November 1966 rating action, the MROC denied 
entitlement to service connection for bilateral cataracts; a 
timely appeal was not perfected.

2.  The record does not demonstrate that incorrect facts were 
before the MROC in November 1966, and the MROC did not make 
any error of fact or law that, had it not been made, would 
have manifestly changed the outcome of the decision at the 
time it was made.  


CONCLUSION OF LAW

The unappealed November 1966 rating action, wherein the MROC 
denied entitlement to service connection for bilateral 
cataracts, did not contain clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.304(b) (1965); 
38 C.F.R. § 3.105(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the VCAA is not applicable to 
allegations of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  Thus, a remand of this issue to the MROC for 
consideration of the provisions of the VCAA is not warranted.  


Analysis

A review of the record reflects that the veteran originally 
sought entitlement to service connection for cataracts in 
October 1966.  In his application for benefits, the veteran 
stated that his claim was based on aggravation of his eye 
condition.  Service medical records reflect that upon first 
enlistment examination dated in February 1964, the veteran's 
systems were clinically evaluated as normal.  Upon active 
duty examination dated in June 1965, defective vision was 
noted.  In his June 1965 report of medical history, the 
veteran reported a history of eye trouble.  He reported 
vision difficulties producing headaches and near-sightedness.  
A clinical record dated in June 1965 indicates that the 
veteran failed a driver's test in May 1965.  The examiner 
noted that the veteran's visual acuity met the minimal 
standards for enlistment.  An impression of posterior 
subcapsular cataracts in both eyes was noted.  A December 
1965 Medical Board report indicates that the veteran denied 
subjective deterioration of his vision since his enlistment, 
but claimed that the use of his eyes was more demanding in 
the Vietnam area.  It was concluded that the veteran had a 
chronic progressive disease which interfered with the 
performance of his duties and which existed prior to 
enlistment and had not been aggravated by his period of 
active duty.  

In a November 7, 1966 rating decision, the MROC denied 
entitlement to service connection for bilateral cataracts on 
the bases that service records clearly established bilateral 
cataracts prior to active duty, no aggravating trauma or 
disease in service was established, and any decrease in 
visual acuity was considered due to the natural progress of 
the basic condition of cataracts.  The veteran now contends 
that the November 7, 1966 rating decision denying entitlement 
to service connection for cataracts was clearly and 
unmistakably erroneous.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991 & Supp. 2001).  Service connection connotes many factors 
but basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (2001). 

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or clear and 
unmistakable error.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.105(a), 20.302, 20.1103 (2001).  Where evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc)).

In addition, the Court has explained that, when a claim for 
CUE is stated,

	[i]t must always be remembered that CUE is a very 
specific
	and rare kind of 'error.'  It is the kind of error, of 
fact or law,
	that when called to the attention of the later reviewers 
compels
	the conclusion, to which reasonable minds could not 
differ, that
	the result would have been manifestly different but for 
the error.
	Thus, even where the premise of error is accepted, if it 
is not 
	absolutely clear that a different result would have 
ensued, the
	error complained of cannot be, ipso facto, clear and 
unmistakable
	error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en 
banc
	review denied, February 2, 1994.

Moreover, the Court noted that there is a presumption of 
validity to otherwise final decisions such that, where such 
decisions are collaterally attacked (as in the case of a CUE 
claim), the presumption is even stronger.  Fugo, 6 Vet. App. 
at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' be considered valid 
CUE claims."  Fugo, 
6 Vet. App. at 44.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2001) 
can never be applicable in a claim of CUE.  Cue either exists 
undebatably or there is no CUE within the meaning of 
38 C.F.R. § 3.105(a); see also Russell, 3 Vet. App. at 314.

In the present case, the record reflects that the veteran 
failed to perfect an appeal of the November 7, 1966 rating 
decision, which denied entitlement to service connection for 
cataracts.  Thus, that decision became final and may be 
revised only if CUE is found.  38 C.F.R. § 3.105.

The veteran now argues that the November 7, 1966 rating 
decision is clearly and unmistakably erroneous.  At his 
October 2001 Board hearing, the veteran's representative 
stated that he didn't believe that the MROC failed to obtain 
any evidence, only that the MROC should have granted service 
connection for this congenital condition.  The representative 
asserted that in his judgment service connection should have 
been granted pursuant to the Veterans Benefits Administration 
Adjudication Procedure Manual, M21-1, para. 50.78(f), which 
allows service connection to be granted for a congenital or 
developmental condition.  In his August 1999 claim, the 
veteran asserted that he met the presumption of soundness 
because cataracts were not discovered until he was on active 
duty.  

In regard to the veteran's argument that he met the 
presumption of soundness, a review of the November 7, 1996 
rating decision reflects that the MROC found that the 
veteran's bilateral cataracts preexisted his entry into 
active duty.  In fact, the veteran's report of medical 
examination at the time he entered into active duty noted a 
visual defect.  The veteran's eyes were examined by a 
specialist 10 days later and bilateral cataracts were 
diagnosed.  This evidence would render the presumption of 
soundness inapplicable.  See 38 C.F.R. § 3.304(b) (1965).  
The MROC's finding of a preexisting condition is supported by 
the service medical records which note a vision defect on 
active duty examination.  That examination was conducted on 
June 16, 1965, eight days after the veteran entered active 
duty on June 8, 1965.  The MROC's finding is further 
supported by the veteran's June 1965 report of medical 
history indicating prior visual difficulties, the June 26, 
1965 clinical record indicating an impression of bilateral 
posterior subcapsular cataracts, and the December 1965 
Medical Board report noting that the veteran denied 
subjective deterioration of his vision since his enlistment.  
Finally, in his October 1965 claim, the veteran stated that 
his cataract condition was aggravated by active service, thus 
conceding by implication that the condition preexisted his 
entry into active service.  

Even assuming that the MROC committed error in failing to 
consider the presumption of soundness, it cannot be said that 
the outcome would have been manifestly different as the 
medical evidence of record at the time of the November 1966 
rating action demonstrates that the bilateral cataract 
condition preexisted the veteran's entry into active duty and 
did not demonstrate aggravation of the veteran's bilateral 
cataract condition beyond the natural progression of the 
disease.  The record contains no medical evidence suggesting 
that the veteran's bilateral cataracts were not present prior 
to active duty or that they were caused by active military 
service.  
The remainder of the veteran's argument, specifically that 
the RO could have granted service connection in light of an 
M21-1 provision addressing congenital or development defects, 
essentially amounts to a disagreement with how the MROC 
reviewed or weighed the evidence of record in November 1966.  
It has not been alleged that the MROC failed to apply that 
provision, only that the judgment should have been to grant 
service connection.  A mere disagreement with how the MROC 
evaluated the facts before it does not constitute an 
allegation that is adequate to raise a CUE claim.  See 
Luallen v. Brown, 8 Vet. App. 92, (1995).
There is no indication of record that the MROC failed to 
consider any of the evidence of record in November 1966.  
Likewise, the Board finds no error in the application of law 
in the November 1966 rating action that would have manifestly 
changed the outcome of the decision.  The MROC specifically 
found that the veteran's bilateral cataract condition existed 
prior to active service and was not aggravated beyond the 
natural progression of the disease as a result of active 
service.  As previously noted, those findings were consistent 
with and supported by the evidence then of record as well as 
the applicable law and regulations.  There was no medical 
evidence of record at the time of the November 1966 rating 
action indicating that the veteran's bilateral cataract 
condition was caused or aggravated by active military 
service.  
In a precedent opinion by the VA General Counsel, VAOPGCPREC 
82-90, issued July 18, 1990, long after the rating action in 
question, it was held that service connection could be 
granted for heredity diseases capable of deterioration, such 
as the cataract condition in the present case. The Board 
again observes that service connection was denied in November 
1966, not because the veteran's condition was congenital or 
developmental, but because there had been no aggravation 
beyond natural progression of the preexisting disease. 

Thus, the Board finds that the November 7, 1966 rating 
decision does not contain clear and unmistakable error.  



ORDER

The November 1966 rating action, which denied entitlement to 
service connection for bilateral cataracts, was not clearly 
and unmistakably erroneous; the appeal is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

